Exception was taken by defendant to the ruling of the court in the admission of testimony of Bertie Williamson to the effect that after the difficulty, and in front of her gate, she had heard defendant say: "I intended to cut his head off." While it is true all confessions, and admissions in the nature of confessions, of defendants are presumed to be involuntary and inadmissible as evidence, there is another rule just as well settled, to the effect that, when it clearly appears, from the attendant circumstances shown in evidence at the time of the statement, that it was not made under the influence of either hope or fear, such admission or statement is properly admitted. Carmichael v. State, 72 So. 405, 197 Ala. 185; Love v. State, 27 So. 217, 124 Ala. 82; Sullins v. State, 53 Ala. 474; Henderson v. State 25 So. 236, 120 Ala. 360. Such is the case in the instant case. The admission was properly admitted. The other exception is without merit.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.